Garry, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered February 11, 2010, which resentenced defendant following his conviction of, among other things, the crime of criminal possession of a controlled substance in the third degree.
Defendant was convicted of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree and attempted criminal *1395sale of a controlled substance in the third degree. In April 2002, he was sentenced, as a second felony offender, to an aggregate prison term of 12V2 to 25 years. In July 2002, following defendant’s guilty plea to criminal possession of a controlled substance in the fourth degree, he was sentenced to a prison term of 4 to 8 years, with the sentence to run consecutively to the prison term he was already serving. In January 2009, defendant applied for resentencing pursuant to CPL 440.46 on his conviction of criminal possession of a controlled substance in the third degree. Following a hearing, County Court vacated the April 2002 sentence as to this crime and resentenced defendant to nine years in prison, to be followed by three years of postrelease supervision, with the sentence to run consecutively to his July 2002 sentence. Defendant appeals.
Defendant’s sole contention on appeal is that his resentence of nine years is harsh and excessive. We disagree. Considering defendant’s criminal record and his behavior while in prison, we discern no abuse of discretion nor do we find any extraordinary circumstances warranting a reduction (see People v Lerario, 50 AD3d 1396,1396-1397 [2008], lv denied 10 NY3d 961 [2008]).
Mercure, J.P., Spain, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.